department of the treasury internal_revenue_service washington d c number release date uil november cc psi cam-78787-92 memorandum for district direct district attn chief examination_division from branch chief branch office of associate chief_counsel passthroughs special industries cc psi subject withdrawal of application_for change in method_of_accounting in accordance with section a of revproc_2000_1 2000_1_irb_4 this memorandum advises you that a taxpayer within your district has withdrawn one of the issues set forth in its form_3115 application_for change in accounting_method this document is not to be used or cited as precedent disclosure statement this memorandum is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 of the internal_revenue_code the provisions of sec_6110 require the internal_revenue_service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from this memorandum that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing this memorandum is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of this memorandum cam-78787-92 legend b a b this memorandum advises you that one the issue set forth in a form_3115 dated a filed on behalf of b is withdrawn b withdrew the issue after we advised b of our tentatively adverse position and also due to a change in its business operations b indicates its business in rentals and sales of b has declined substantially since the time the form_3115 was filed so that its current business makes its request outdated specifically b withdrew the request to change the method_of_accounting for rental b from an inventory_method to a depreciation method b believed that it could use a sec_167 depreciation method analogous to that for video cassette rentals set forth in revrul_89_62 1989_1_cb_78 these changes would have been effective beginning with the taxable_year beginning a revrul_89_62 specifically states that video cassettes are depreciable under sec_167 of the code in accordance with the straight_line method or the income forecast method we do not view b as coming within the scope of revrul_89_62 nor encompassed within the provisions of sec_168 if you have any questions on this matter do not hesitate to call s charles b ramsey charles b ramsey cc changes in methods_of_accounting industry specialist
